Exhibit 10.47    

LOGO [g170085dsp12.jpg]

 

Long Term Incentive Plan Fiscal Year 2017 & Fiscal Year 2018 Rewards for Your
Contribution to Our Success american greetings Rev. 03.01.2016



--------------------------------------------------------------------------------

LOGO [g170085dsp13.jpg]

 

Creativity. Innovation. Collaboration. Our commitment to these ideals has
allowed us to become one of the world’s largest producers and distributors of
social expressions products. As a leader at American Greetings, you are asked to
drive the momentum of the business and ensure business continuity even during
times of transformation. You have the unique opportunity to inspire others to
embrace and support change throughout the business, while keeping an eye on the
long-term implications of business decisions. The Company’s leaders are charged
with setting long-term goals and then doing what’s necessary to get them
accomplished. As a result, the Long-Term Incentive Plan (also referred to herein
as the “Plan” or “LTIP”) is designed to reward you for your contributions toward
the achievement of the Company’s long-term financial and strategic goals. Table
of Contents Plan Objectives and Who Is Eligible 2 How the Plan Works 3 Plan
Components 4 Measuring Our Performance 5 Award Calculation Examples 6–7 Key
Terms 8 Important Administrative Plan Details 9–10 1



--------------------------------------------------------------------------------

LOGO [g170085dsp14.jpg]

 

Plan Objectives Over the next two fiscal years, American Greetings wants its
leaders to focus on: • Achieving exceptional financial results, and •
Implementing certain critical business transformation initiatives. Who Is
Eligible Associates in job class 317 or above are eligible to participate. Refer
to the sections entitled Important Administrative Plan Details and Key Terms for
additional information on Plan eligibility. Watch for Your Participant Letter
You will receive a Participant Letter that outlines information specific to your
participation in the Plan, such as your target award. 2



--------------------------------------------------------------------------------

LOGO [g170085dsp15.jpg]

 

How the Plan Works The Long-Term Incentive Plan provides you with an opportunity
to earn a cash award for helping American Greetings achieve its financial and
strategic goals over the next two fiscal years. If we achieve our goals, your
LTIP award will be equal to your target award opportunity multiplied by the
Plan’s earned award percentage. • Target award opportunity: An amount,
determined by your job class, that represents what your earned award would be if
the Company achieved 100% of its two-year goals. Your target award opportunity
will be communicated to you separately in a Participant Letter. • Earned award
percentage: represents how much of your target award opportunity has been earned
as a result of the Company’s performance. The earned award percentage can range
from 0% (no award) to 200% (maximum possible award). If an award is earned, it
will be paid to you through the Company’s regular payroll process following the
calculation of the performance, which will occur after the close of fiscal 2018.
3



--------------------------------------------------------------------------------

LOGO [g170085dsp16.jpg]

 

Plan Components The Long-Term Incentive Plan is comprised of two components:
Corporate EBITDA and OneAG. Corporate EBITDA In order to continue to invest in
its product leadership strategy, American Greetings must generate cash flow. For
this reason, our primary focus will be on Corporate EBITDA. • 75% of your target
award opportunity is tied directly to American Greetings two-year cumulative
Corporate EBITDA performance. OneAG To win in our highly competitive industry,
we must drive our product leadership strategy while we continue to satisfy the
changing needs of our retail partners. To do this effectively, our business
processes throughout the Company must be transformed. The OneAG initiative is
focused on doing just that. Over the next two fiscal years, certain critical
work will be undertaken as part of this initiative that will require your
support and attention. • The OneAG component measures the Company’s performance
against its OneAG objectives, measured on a qualitative basis at the end of the
two-year performance period. • The specific objectives will be determined by
senior management but may reflect the implementation of Release 2 and could
include factors such as system functionality, our change management efforts, and
our ability to minimize disruption at our retail partners and within American
Greetings. • 25% of your target award opportunity is based on the Company’s
performance related to the OneAG objectives. 25% OneAG 75% EBITDA 4



--------------------------------------------------------------------------------

LOGO [g170085dsp17.jpg]

 

Measuring Our Performance At the end of the Plan’s two-year performance period,
quantitative and qualitative measures will be used to compare the Company’s
performance to the goals that were established for the purposes of total the
earned Plan, as award described percentage below is . This determined comparison
. of actual results to our goals is how the Plan’s Performance Level EBITDA
Award OneAG Award Total Earned Award EBITDA OneAG Percentage Percentage
Percentage Threshold Does Not Achieve Objective 50% 0% 50% Target Achieves
Objective 75% 25% 100% Maximum Exceeds Objective 150% 50% 200% Corporate EBITDA
No award is earned for performance below threshold. Achieving and means target
American is defined Greetings as performance pays at target that levels ranges .
from $5 million above or below our specific goal The maximum award is capped at
200%. The EBITDA earned award percentage is interpolated for performance between
Threshold and Maximum. OneAG The OneAG award percentage will be determined based
on a sliding scale between 0% and 50%. These components are independent, meaning
Plan participants can earn one without successfully achieving the goals of the
other. 5



--------------------------------------------------------------------------------

LOGO [g170085dsp18.jpg]

 

Award Calculation Examples To illustrate how awards are calculated, examples of
performance goals are provided in this brochure. Performance is included in the
examples to calculate example awards. These are examples only; actual
performance goals will be different and may be higher or lower than the examples
provided. Two-Year EBITDA EBITDA Cumulative Earned Award Performance EBITDA Goal
Percentage Threshold $250 million 50% Target $290–$310 million 75% Maximum $350
million 150% Example A Target Award Opportunity = $7,000 Fiscal 2017-2018 EBITDA
performance = $325 million Example A Calculation EBITDA Earned Award Percentage
= 103.1% EBITDA Earned = (($ $350 325 — $ $310) 310) x (150%—75%) + 75% = 103.1%
OneAG Earned Award Percentage = 25% Award % (Company assumed to have achieved
OneAG objective) Total Earned Award Percentage = 103.1% + 25% = 128.1% Total
Earned Award = $7,000 x 128.1% = $8,967 Example B Target Award Opportunity =
$7,000 Fiscal 2017-2018 EBITDA performance = $350 million Example B Calculation
EBITDA Earned Award Percentage = 150% EBITDA Earned = (($ $350 350 — $ $310)
310) x (150%—75%) + 75% = 150.0% OneAG Earned Award Percentage = 50% Award %
(Company assumed to have exceeded OneAG objective) Total Earned Award Percentage
= 150% + 50% = 200% Total Earned Award = $7,000 x 200% = $14,000 6



--------------------------------------------------------------------------------

LOGO [g170085dsp19.jpg]

 

Award Calculation Examples Here is an example of how the Total Earned Award in
Example A (from the previous page) compares to the target award. Example A:
Target Award Opportunity = $7,000 • Fiscal 2017-2018 EBITDA performance = $325
million • EBITDA Earned Award Percentage = 103.1% • OneAG Earned Award
Percentage = 25% (Company assumed to have achieved OneAG objective) Total Earned
Award Percentage = 103.1% + 25% = 128.1% Total Earned Award = $7,000 x 128.1% =
$8,967 $10,000 $8,000 $6,000 $4,000 $2,000 $0 $1,750 $5,250 $1,750 $7,217 OneAG
EBITDA Total Target $7,000 Award Total Actual $8,967 Award 7



--------------------------------------------------------------------------------

LOGO [g170085dsp20.jpg]

 

Key Terms Base Earnings Your base earnings are defined as your base salary
earned during the fiscal year. Base earnings exclude health and welfare
benefits, bonus, commission, and incentive payments, overtime and other direct
or indirect compensation. Base earnings for Plan participants outside of the
U.S. may be defined differently and may vary by country. Company The businesses
of American Greetings Corporation and its consolidated subsidiaries. Corporate
EBITDA The sum of the Company’s earnings before interest, taxes, depreciation,
and amortization as calculated based on the consolidated statement of cash
flows. Eligibility You are eligible to participate in the Long-Term Incentive
Plan if you are an associate in job class 317 or higher and you are not eligible
to participate in another Company-sponsored long-term incentive plan. Fiscal
Year March 1 through February 28 or 29 of the following calendar year.
Participant Letter A letter, mailed to your home, outlining your personal target
award opportunity and other information specific to your participation in the
Plan. Target Award A percentage of your base earnings or a flat dollar amount,
as determined by your job class, that represents what your earned award would be
if the Company achieved 100% of its two-year performance goals. 8



--------------------------------------------------------------------------------

LOGO [g170085dsp21.jpg]

 

Important Administrative Plan Details If your employment status changes, your
Plan participation and your award may be affected as described below:
Eligibility To be eligible to participate in the Long-Term Incentive Plan, you
must be actively employed in a corporate-level job class of 317 or above. New
Hires If you are hired between March 1, 2016 and February 28, 2018, you will
receive a prorated incentive award for the period of time you participated in
the Plan based on the base earnings paid to you during that period. Promotions
and Transfers If you are promoted or you move from one business unit to another
during the fiscal 2017-2018 performance period, your target award or base
earnings may change. If either of these do change, your award will be prorated
as of the date of promotion based on the target award and base earnings of the
corresponding periods. Termination No award is earned if you separate from the
Company for any reason (other than qualified leave of absence, permanent
disability or death), before the completion of the fiscal 2017-2018 performance
period. Leave of Absence, Permanent Disability, Death If you take a qualified
leave of absence, suffer a permanent disability or die, your award will be
prorated as of the date of retirement, leave, permanent disability or death, and
will be based on the target award and base earnings of the corresponding
periods. An associate will be deemed to suffer a permanent disability only in
the following circumstances: (A) where an associate is absent from employment
with American Greetings due to his or her inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which either can be expected to result in death, or can be expected
to last for a continuous period of not less than 12 months or (B) where an
associate is scheduled to receive income replacement benefits for a period of
not less than 3 months under an accident and health plan covering an American
Greetings associate on account of a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months. LTIP FY17–18 9



--------------------------------------------------------------------------------

LOGO [g170085dsp22.jpg]

 

Important Administrative Plan Details Award Payments Incentive awards earned
will be paid to participants within two and one-half months following the end of
fiscal 2018, typically within 60 days after the end of the fiscal year. Plan
awards are subject to normal tax withholding at a standardized rate and will be
deposited to a bank account of your choice. It is the intent that incentive
awards fall under the short-term deferral rules of Section 409A of the Internal
Revenue Code to exempt the payment of such Long-Term Incentive Plan benefits
from the requirements of Section 409A or otherwise comply with the requirement
of Section 409A. If incentive awards are subject to Section 409A, the Plan will
be interpreted in accordance with Section 409A and the regulations promulgated
thereunder. Calculating Payouts For computation purposes, financial goals and
actual performance results are rounded to the nearest $1,000. The percent of the
financial goal achieved and the percent of target award earned is rounded to the
nearest one-tenth of one percent. Performance goals and actual performance
results under the OneAG component are qualitatively evaluated by senior
management at the close of the performance period. The actual incentive award is
rounded to the nearest dollar. LTIP FY17–18 10



--------------------------------------------------------------------------------

LOGO [g170085dsp23.jpg]

 

Nothing in this brochure or in any Participant Letter should be construed to
create or imply any contract of employment between an associate and American
Greetings and its subsidiaries or to create any binding contractual right to
payment of any specific amount under the American Greetings Long-Term Incentive
Plan. The provisions of this brochure describe the general guidelines used by
American Greetings in determining the benefits payable to Plan Participants;
however, in every case, American Greetings reserves the right to reduce or
eliminate the amount that would otherwise be payable to a participant or
participants under such guidelines where it determines, in its discretion, that
such a reduction is necessary or appropriate, in light of the participant’s
performance or other relevant business circumstances. In its capacity as
administrator of the Long-Term Incentive Plan, American Greetings reserves the
right to construe and interpret the Plan in all respects and to make all
determinations and take all actions necessary or advisable for the management
and administration of the Long-Term Incentive Plan, including establishing,
adopting or revising any goals or rules as it may deem necessary. Any award
earned under this Long-Term Incentive Plan shall be subject to rescission,
cancellation or recoupment, in whole or in part, if and to the extent so
provided under any “clawback,” recoupment or similar policy of American
Greetings in effect on the date of payment or that may be established
thereafter. Interest in any award under the Long-Term Incentive Plan may not be
assigned, alienated or encumbered by any Plan participant. American Greetings
reserves the right to terminate or make changes to the LTIP, including
retroactively, at any time without prior notice to any of the LTIP’s
participants. The Board of Directors (or committee thereof) are the only persons
who have the authority to alter or amend this LTIP. Any such alteration or
amendment must be done in writing. No participant should rely on an alteration
or amendment to this LTIP unless it is made in writing and signed by a Co-Chief
Executive Officer or the Chairman. The Plan will be governed, construed, and
administered in accordance with the laws of the State of Ohio, without reference
to its conflict of laws provisions. 11



--------------------------------------------------------------------------------

LOGO [g170085dsp24.jpg]

 

american greetings